Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-8 are pending in the current application.
2.	This application a DIV of 16/523,687 07/26/2019 PAT 11021488, 16/523,687 is a CON of 15/773,902 05/04/2018 ABN  15/773,902 is a 371 of PCT/US2016/060318 11/03/2016 PCT/US2016/060318 has PRO 62/251,463 11/05/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The circular dashed line is said to be an SL ring structure from the class of germacranolides or heliangolides.  It is unclear what SL means since it is undefined or what constitutes membership in the class of germacranolides or heliangolides.  Moreover, since the circle is not connected in a normal fashion, i.e. not a vertex of the line it is not clear how the circle is attached to the rest of the molecule.    In bond line formula the vertex or the end of a line represents a carbon atom, a line represents a bond and hydrogen atoms are not drawn in but understood to be present.  The rules for drawing structures in bond line formula are found in for instance: Johnson, A. W. Invitation to Organic Chemistry 1999 Jones and Bartlett: Mississauga, Canada, pg. 24.  The ring carbon bearing the R4 and R5 group has 5 bonds to it when the dative bonds are present.  Assuming the structure were limited to 

    PNG
    media_image1.png
    432
    804
    media_image1.png
    Greyscale

The structure of A: Germacranolides, B: Heliangolides, itself violates the structure since this ring already has a lactone.  If it is argued that the lactone portion is already present the reference would need to be only to a portion of these rings, the ten-membered ring with one or two methyl groups and two double bonds. Additionally, both of these compounds have exocyclic methylene groups which is not a claimed feature when the bond is single to R4/R5 or the lactone has an internal olefin.  Since in the natural products the lactone is joined in a particular manner it is not clear by the circle if the Formula (I) is intended to encompass additional types of fusion beyond those shown above or modifications that would add or remove rings or substituents since no rules are given for membership into the class. It is noted that the X type group on the ring is not a feature of either ring system, but an H atom. Claims 3-5 refer to an -methylene group but do not explain the position  is in reference and it is unclear what  refers to in the formula.  For example, in - amino acids the amino group is  to the acid, here the point of reference is obscure.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 defines the compound of Formula (I) as calaxin, (3aR,4R,6R,11aR)-2,3,3a,4,5,6,7,11a-octahydro-6,10-dimethyl-3-methylene-2,7-dioxo-6,9-epoxy(10Z)-cyclodeca[b]furan-4-yl2-methyl-2-Propenoic acid ester, however in order to read on Formula I, X would have to be the first selection, R2 and R3 would need to be H and R3 would be an unsubstituted alkyl (Me).  The phrase “wherein one or more of R1, R2, and R3 comprise a substituted hydrocarbyl” on the third line of page 2 of claim 1 excludes this possibility since methyl is not substituted in calaxin.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to compounds with a circle said to be “a SL rings structure from the class of germacronolides or heliangolides”, however it is not clear what materials would have this function of class membership.  The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.
	The claimed circle object “a SL rings structure from the class of germacronolides or heliangolides”, seeks to define compounds by a particular functional classification requirement. The specification, however, does not provide any specific correlation between a particular structural feature and the claimed class membership. The description is unclear for a variety of reasons. The specification is ambiguous as to what substitution of the structures of germacronolides or heliangolides remain intact and which can be modified. As pointed out above germacronolides or heliangolides all have an exocyclic double bond on the lactone, however claims 4-5 and the dative bond remove this feature.  It is noted that the sole example compound, calaxin, does not read on the claim 1.  There is also debate among researchers as to what constitutes a member of the class and discovery of new germacronolides and heliangolides from a large number of plant sources is ongoing.  See Fernando Calzada “Expanding the Study of the Cytotoxicity of Incomptines A and  B against Leukemia Cells” Molecules 2022, 27, 1687 which was published March 4, 2022, seven years post filing.   There is no possession of all unknown natural products of the germacronolides or heliangolides class discovered post-filing which is essentially what the claim attempts to do.  Therefore, looking at the structure of any hypothetical compound and deciding if it meets the limitation is impossible. In light of all this claim 1 is indefinite and unsearchable. 
The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 U.S.P.Q.2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016 (Fed. Cir. 1991)). In Fiers v. Ravel, 984 F.2d at 1169-71, 25 U.S.P.Q.2d at 1605-06 (1993), the CAFC found that “a mere wish or plan for obtaining the claimed chemical invention” is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).  The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method is provided for identifying compounds having the desired function of being germacranolides or heliangolides. For this reason, the rejection due to lack of written description is proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Woerdenbag “In Vitro Cytotoxicity of Sesquiterpene Lactones from Eupatorium cannabinum L. and Semi-synthetic Derivatives from Eupatoriopicrin” PHYTOTHERAPY RESEARCH, VOL. 2, NO. 3, 1988 109-114.  Woerdenbag discloses compounds of Formula I, including but not limited to those of Figure 1 on page 110, compounds 1, 2, 3, 4, 5,  and compound 18 (Figure 5, page 111) where R4 and R5 are H, X is the first selection and R1 is H, methyl or substituted alkyl, the alkyl being substituted with s substituent comprising an oxygen atom, OAc or OH, or alternatively replaced with O in the alkyl chain of a different length, i.e. for compound 5 the O replacing the carbon in ethyl as described in the specification on page 50 paragraph [0140] line 3, R2 is H, R3 is substituted alkyl, the alkyl being substituted with OH or alternatively replaced with O in the alkyl chain of a different length, i.e. for compound 5 the O replacing the carbon in ethyl as described in the specification on page 50 paragraph [0140] line 3 and for compound 18 R3 could be considered an substituted alkenyl (ethyl) substituted with O, or a substituted alkyl; each of which inhibits the growth of cancer cell derived from a blood cancer as disclosed on page 112 Table 1, i.e. P388 is a cancer cell derived from a blood cancer.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner “Development of a Structural Model for NF-KB Inhibition of Sesquiterpene Lactones Using Self-Organizing Neural Networks” J. Med. Chem. 2006, 49, 2241-2252 AND Pickering “Pharmacological inhibitors of NF-B accelerate apoptosis in chronic lymphocytic leukaemia cells” Oncogene 2007, 26, 1166–1177. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

A)	Determining the scope and contents of the prior art:  
Wagner discloses the compound of claim 8, calaxin or 15-deoxygoiazensolide, with an IC50 of 10M against NF-B according to Table 6 page 2246, entry for compound 57.  Subsequently Pickering showed that pharmacological inhibition of NF-B accelerates apoptosis in chronic lymphocytic leukaemia cells.
	Chronic lymphocytic leukaemia (CLL) is the most common B-cell malignancy in the Western world and is characterized by the accumulation of CD5-positive monoclonal B cells in the blood, bone marrow and peripheral lymphoid organs (Caligaris-Cappio and Hamblin, 1999). CLL is generally described as a disease of failed apoptosis, which is likely to stem in part from cell autonomous (e.g., genetic/epigenetic) alterations in cell death control molecules. However, CLL cells undergo apoptosis when removed from the body and in vivo environment-derived survival signalling is also considered to play major role in the etiology of this disease (Ghia and Caligaris-Cappio, 2000; Packham and Stevenson 2005). Identification of CLL survival pathways may provide novel therapeutic opportunities as it may be possible to inactivate these molecules to promote CLL apoptosis.
	Constitutive NF-kB activation contributes to inappropriate cell survival in a wide range of human malignancies (Orlowski and Baldwin, 2002; Perkins 2004) and there is increasing evidence that NF-kB may also play a key role in controlling apoptosis in CLL. Previous studies have demonstrated that CLL cells express abundantlevels of nuclear NF-kB DNA-binding activity, often elevated compared to normal B cells (Romano et al., 1998; Sembries et al., 1999; Furman et al., 2000; Bernal et al., 2001; Munzert et al., 2002; Zaninoni et al., 2003; Cuni et al., 2004). Although the levels of activated NF-kB were notdetermined directly, Rodriguez et al. (2004) demonstrated variations in the levels of phosphorylated IkBa in malignant lymph nodes derived from CLL patients. Importantly, the expressionof NF-kB appears to be linked to environmental signalling pathways. For example, NF-kB activity in CLL cells is downregulated during ex vivo culture (Furman et al., 2000; Bernal et al., 2001; Cuni et al., 2004), suggesting its activity is driven, at least in part, by in vivo signals. Consistent with this, cytokines and signalling via the B-cell receptor, which can promote the survival of CLL have been associated with induction of NF-kB (Romano et al., 1998; Furman et al., 2000; Bernal et al., 2001; Zaninoni et al., 2003; Cuni et al., 2004; Petlickovski et al., 2005). NF-kB is also downregulated following treatment with dexamethasone or fludarabine, which accelerate CLL cell apoptosis ex vivo, suggesting it is important target for these therapeutic agents (Romano et al., 1998; Furman et al., 2000). 
	Taken together, these studies have provided compelling evidence that NF-kB is likely to play an important role in the survival of CLL cells….. Our results confirm that NF-kB contributes to cell survival in a significant proportion of CLL samples via inhibition of the intrinsic cell death pathway and support the hypothesis that NF-kB inhibitors may have clinical utility in CLL. [Page 1166 -1167]

B)	Ascertaining the differences between the prior art and the claims at issue.
Wagner disclosed the compound of claim 8, calaxin or 15-deoxygoiazensolide, which was shown to inhibit NF-kB, but Wagner did not use the compound to inhibit the growth of blood cancer cells.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize that the compound of Wagner that inhibited NF-kB would inhibit the growth of Chronic lymphocytic leukaemia since as Pickering concludes, “The ability of NF-kB inhibitors to promote apoptosis in the majority of CLL samples, but not normal B cells, suggests that NF-kB inhibitors may have clinical utility in the management of CLL.  One of ordinary skill would be motivated to use the compounds of the invention because he would or she would want to limit the growth of cancers.
8.	Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang WO 2014205416 A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art:  
 Chang teaches the compounds of the instant claims on page 3 where the circle object is germacronolides sans exocyclic double bond, which is apparently the genus of claims 4-5. The R2 group is equivalent to the X group when X is linked to an oxygen to R2 is selected from the group consisting of 4-hydroxytigloyl, tigoyl, 2-methylacryloyl, acryloyl, (3-(4-(trifluoromethyl)phenyl) acryl, 3-(4-fluorophenyl)acryl, 3, as well as vinyl ethers when R2 is 7-dimethylocta- 2,6-dienyl, 3-methylbut-2-enyl, 3, 7-dimethyloct-6-enyl, 2-methylbut-2-enyl, 2-methylbut-2-enyl, substituted or unsubstituted C1-C9alkenyl. The R4/R5 group of Formula I is the same as the group OR1, at least where R4 and R5 is selected from substituted alkyl and -OCOCH3, ester and substituted ester which are listed explicitly in claims 4 and 5, i.e. R1 is H or methyl (CH3), results in an alkyl substituted with O,  4-hydroxytigloyl, tigoyl, 2-methylacryloyl, acryloyl, are the same and acetyl, is OCOCH3 proponyl [sic], butanyl, pentanyl, hexanyl, isodecenyl, isopentenyl, are the same.  A number of species are described that read on claim 1 where the olefin is in the lactone. Compound 3, in Figure 2, where R4 and R5 are H and OH, X is the first selection and R1 is methyl, R2 is H, R3 is substituted alkyl, the alkyl being substituted with OH or alternatively replaced with O in the alkyl chain of a different length, i.e. for compound 5 the O replacing the carbon in ethyl as described in the specification on page 50 paragraph [0140] line 3.  A large number of additional compounds have the R4/R5 group defined as an acetate, in Figure 2, in compounds 7, 8, 9, 20. Compound 21 has an acrylate ester. ZMM-18, ZMM-19, and numerous other compounds have various other esters.
	According to claim 7, on page 72,  “7. A method of selectively treating tumor cells comprising contacting said tumor cells with an effective amount of a STAT3 inhibitor of Formula I.” and claim “9. The method of claim 7, wherein the solid tumor comprises gliomablastoma, breast cancer, ovarian, or pancreatic cancer.” Paragraph  [00104] on page 35 states “As the newly identified hirsutinolides inhibit growth of malignant cells that harbor aberrantly-active STAT3 and because STAT3 activity is involved in cancer cell growth and survival, isolated and synthesized compounds were tested against intracelluar STAT3 activity.”  Compounds inhibited tumor growth as discussed on page 40.  According to page 7, other cancers are envisioned, “In one embodiment, the cancer is selected from the group consisting of: brain tumors, such as gliomas, medulloblastomas, cerebral menangiomas, breast, prostate, pancreatic, ovarian, bladder, head and neck, malignant, multiple myeloma, lymphomas, including anaplastic large T cell lymphoma, Sezary syndrome, EBV-related Burkitt's Lymphoma, HSV Saimiri-dependent (T Cell), cutaneous T cell lymphoma, mycosis fungoides, leukemia, including HTLV-1 dependent leukemia, erythroleukemia, acute lymphocytic leukemia (ALL), chronic lymphocytic leukemia (CLL), acute myelogenous leukemia (AML), chronic myelogenous leukemia (CML), megakaryocytic leukemia, and large granula lymphocyte (LGL) leukemia, or thyroid, lung, or kidney cancer.” At least a number of these cancers are leukemias and the T-cell type cancer are derived from blood.
B)	Ascertaining the differences between the prior art and the claims at issue.
Chang used the compounds discussed above to treat a variety of cancer cells in experiments, but Chang did not use the compound to inhibit the growth of blood cancer cells in an experiment.
C)  	Resolving the level of ordinary skill in the pertinent art:  
It would have been prima facie obvious at the time the invention was made to use the compounds of Chang to treat blood cancer cells since Chang says they can treat the blood cancer.
9.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1-2, 4-6 above, and further in view of   Xiong “Transcription Factor STAT3 as a Novel Molecular Target for Cancer Prevention” Cancers 2014, 6, 926-957. Chang does not mention any inhibition of “cancer stem cells” in claim 7, however the inhibition of STAT3 is known to impact the growth of “cancer stem cells”.  This is discussed  in the abstract “Recently, STAT3 was found to have an important role in maintaining cancer stem cells in vitro and in mouse tumor models, suggesting STAT3 is integrally involved in tumor initiation, progression and maintenance.” “STAT3 is also involved in maintenance and differentiation of stem cells, which because of their capability of self-renewal and differentiation are an important source for tissue repair. There is evidence that STAT3 is one of the signaling components for pluripotent embryonic stem cell-mediated cardiomyogenesis: inhibition of STAT3 drastically suppresses leukemia inhibitory factor-mediated differentiation [45]. STAT3 is also important in maintaining the pluripotential status of proliferating embryonic stem cells.” (Page 930) 
3.4. STAT3 and Cancer Stem Cells 
Cancer stem cells (CSCs), also called tumor initiating cells (TICs), a group of special cancer cells present in tumors, possess characteristics associated with normal stem cells, such as self-renewal and specifically, the ability to generate diverse tumor cells, contributing to tumor heterogeneity. CSCs are responsible for the relapse and metastasis and the resistance to treatment. The function of activated STAT3 in CSCs is suggested by the co-expression of STAT3 with the markers of pluripotent stem cells, Oct 3/4 and Nanog [71]. STAT3 maintains the CSC population and their ―stem-like‖ properties [72]. Selective inhibition of STAT3 by chemical compounds or by siRNA suppresses CSC proliferation [73]. STAT3 may play a role in protecting CSCs from innate immunity as well, since inhibition of phagocytosis and secretion of IL-10 can be reversed upon STAT3 inhibition [74]. Moreover, activated STAT3 is highly correlated with decreased apoptosis and chemoresistance in CSCs [75], and inversely, inhibition of STAT3 results in increased apoptosis and chemosensitivity in CSCs [76,77]. Due to the critical role of STAT3 in maintaining stem cell self-renewal in carcinogenesis, it is rational to speculate that STAT3 blockade may be able to significantly or permanently eliminate CSCs to achieve cancer prevention purpose.” (Page 931). 


 Since inhibition of STAT3 was a recognized property of the Chang compounds and inhibition of STAT3 leads to inhibiting the growth of cancer stem cells, the instant claims are no more than an obvious application or even an inherent consequence of treating the leukemias of Chang.
8.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Woerdenbag “In Vitro Cytotoxicity of Sesquiterpene Lactones from Eupatorium cannabinum L. and Semi-synthetic Derivatives from Eupatoriopicrin” PHYTOTHERAPY RESEARCH, VOL. 2, NO. 3, 1988 109-114 as applied to claims 1-3,6 above and further in view of  Garcıa-Pineres “Cysteine 38 in p65/NF-kB Plays a Crucial Role in DNA Binding Inhibition by Sesquiterpene Lactones” THE JOURNAL OF BIOLOGICAL CHEM  Vol. 276, No. 43, Issue of October 26, 2001 pp. 39713–3 and Guzman, “Nuclear factorkappa B is constitutively activated in primitive human acute myelogenous leukemia cells.” 2001 Blood 98, 2301–2307.
 The compounds of Woerdenbag discussed above that inhibit the growth of cancer cells derived from blood cancer are Sesquiterpene lactones. Sesquiterpene lactones react by a nucleophilic addition mechanism with the Cys-38 residue in the p65 subunit of NF-B thereby preventing it from binding to DNA, which is disclosed by Garcia-Pineres on column 2 paragraph 2. No mention of stem cell is made by Woerdenbag, however Guzman explains NF-κB signaling in cancer stem cells is important for sustaining tumor growth.  “Given the expression of NF-kB in leukemic, but not normal primitive cells, the hypothesis that inhibition of NF-kB might induce leukemia-specific apoptosis was tested by treating primary cells with the proteasome inhibitor MG-132, a well-known inhibitor of NF-kB. Leukemic CD341/CD382 cells displayed a rapid induction of cell death in response to MG-132, whereas normal CD341/CD382 cells showed little if any effect. Taken together, these data indicate that primitive AML cells aberrantly express NF-kB and that the presence of this factor may provide unique opportunities to preferentially ablate LSCs.” (abstract). Since NFKB inhibition was a recognized property of the Woerdenbag compounds and inhibition of NFKB leads to inhibiting the growth of cancer stem cells, the instant claims are no more than an obvious application or even an inherent consequence of treating the leukemia suggested by Woerdenbag.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625